[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                     FOR THE FIRST CIRCUIT
                                         

No. 97-1873

                    JORGE GONZALEZ-VAZQUEZ,

                    Petitioner, Appellant,

                              v.

                   UNITED STATES OF AMERICA,

                     Respondent, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

     [Hon. Raymond L. Acosta, U.S. Senior District Judge]

                                         

                            Before

                    Boudin, Stahl and Lynch,
                        Circuit Judges.

                                         

Jorge Gonzalez-Vazquez on brief pro se.
Guillermo Gil, United States Attorney, Nelson Perez-Sosa,
Assistant United States Attorney, Rosa E. Rodriguez-Velez, Executive
Assistant United States Attorney, and Jose A. Quiles-Espinosa, Senior
Litigation Counsel, on brief for appellee.

                                         

                         April 2, 1998
                                         

       Per Curiam.  Jorge Gonzalez-Vazquez appeals pro se from
the district court's dismissal of his motion pursuant to 28
U.S.C.  2255.  Because the motion was filed before the
Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA")
took effect, AEDPA does not apply.
    Petitioner's central argument on appeal is that his
attorney provided ineffective assistance of counsel by failing
to rebut the government's evidence in support of the two-level
enhancement under U.S.S.G.  2D1.1(b)(1).  We reject that
argument for substantially the same reasons stated by the
district court in its Order Dismissing 28 U.S.C.  2255
Petition, dated June 5, 1996.
    The remaining issues raised by petitioner in this appeal
were not raised before the district court.  "This circuit
religiously follows the rule that issues not presented to the
district court cannot be raised on appeal."  Ouimette v. Moran,
942 F.2d 1, 12 (1st Cir. 1991).  Even were we to consider those
issues, they would not entitle petitioner to relief as they are
entirely without merit.
    Affirmed.